It is submitted that the plaintiffs herein sue to recover for a libel upon themselves. To publish that a man was a notorious criminal, and then to say that one of the plaintiffs was his wife and the others his children and so possessed of his blood, would seem to give them a cause of action for damages, just as much as to say that plaintiff had no proper family origin, i.e., was illegitimate. (Shelby v. Sun Printing  Pub. Assn., 38 Hun, 474, 476; affd., 109 N.Y. 611.) Either of these charges would cause plaintiffs to be held up to ridicule and contempt. The charge of close relationship, as in the case *Page 339 
at bar, distinguishes this case from that where the libel merely characterizes plaintiff as a near relative of the criminal without specifying the relationship. (Cf. Merrill v. Post Pub.Co., 197 Mass. 185.) In Sorensen v. Balaban (11 App. Div. 164) the names of the relatives do not appear upon the publication, which differentiates it entirely from the case at bar. It may be, if the names of the plaintiffs had been omitted from the publication, that they might still have suffered damage, but that is not the case before us.
Mere failure to attribute personal fault or misconduct to plaintiffs does not render the publication of defendant any the less libelous. The charge that the plaintiff is illegitimate is not to attribute fault or misconduct to plaintiff, yet plaintiff has a cause of action. There would seem no distinction between such case and the case at bar.
Plaintiffs are not the widow and children of Baldy Jack Rose, as alleged in the publication in question, and Jack Rose was not the despicable criminal whose shameful career was described. A respectable family whose husband and father has just passed away awakes the next morning to find blazoned forth in a morning newspaper that decedent was a notorious criminal, thus blackening the family and all its members. The slightest effort at verification would have shown the falsity of the story. If the law has reached the result of affording no relief here for the damages suffered, it would seem that the matter should be called to the attention of the Legislature.
It follows that the judgment dismissing the complaint should be reversed.
LEHMAN, Ch. J., SEARS and LEWIS, JJ., concur with LOUGHRAN, J.; FINCH, J., dissents in opinion in which RIPPEY and CONWAY, JJ., concur.
Judgment affirmed. *Page 340